DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/15/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 2/15/2022 is acknowledged.

Claim Status
Claims 1-20 were restricted. Group I, claims 1-15 are elected. Claims 16-20 are cancelled. Claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Claim 1 “an inner edge”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 1 and claim 6 line 1 recites “A rotary tool for a mechanical separator”. However, the body of the claim fails to provide any indication of what is providing a mechanical separator. Currently, there are several components listed, however, none are clearly indicated as to what is providing a mechanical separator.
Dependent claims not recited above require all of the elements from which they depend upon, and therefore are rejected for the same reasons set forth in the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0231535; hereinafter “Lee”) in view of Franko (US2017/0368555).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 1-5; Lee discloses a rotary tool for a mechanical separator, the tool comprising: 
a center shaft having a longitudinal axis (Lee Fig. 3-5; Pr. 41; rotatable shaft 132 that extends along the length L of the apparatus 100, and is situated about the central axis 114)
a plurality of longitudinal paddles coupled to the shaft, at least one paddle of the plurality of paddles having an inner edge and aligned radially relative to the longitudinal axis, wherein the at least one paddle has an elongate extent along the longitudinal axis with opposing lateral sides along the elongate extent (Lee Fig. 3-5; Pr. 45-47; shaft 132 of the conveyor 130 can include a plurality of paddles 146 that extend adjacently parallel to the second screen section 102B and generally along the length thereof. The number of paddles utilized may vary from about 2 to about 8, and further must be attached to the shaft via some connection.).
The combination does not disclose a flange having a triangular shape in a radial cross-section, the flange affixed to the inner edge of the at least one paddle and having an apex radially inward of the at least one paddle.
However, the combination does indicate that other configurations that facilitate the movement of the material through apparatus 100 to meet the requirements of a particular application is known (Lee Pr. 47).
Franko relates to the prior art by disclosing a paddle screen apparatus that helps separate fibers form a liquid medium (Franko abstract; Pr. 1); and further discloses the paddles containing rakes 136 that are individual triangular segments situated near the ends of the paddles 132 (Franko Pr. 34; Fig. 3; the rakes containing a triangular segments will have an apex that points radially to the rotatable shaft 130). Franko further discloses that the rakes may be angled to help push the fiber towards the discharge chute (Franko Pr. 34; angling the rakes will give it a directionality towards one of the other paddle directions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Lee’s separator with Franko’s usage of rakes containing a triangular shaped segments that are angled in order to help move the fibers being separated from a slurry towards the discharge chute (Franko Pr. 9, 34); since Lee indicates that other configurations that facilitate the movement of the material through apparatus 100 to meet the requirements of a particular application is known (Lee Pr. 47). Thus, the combination’s altering configuration provides the desired and unexpected result of movement of material through the apparatus.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section. 
Additional Disclosures Included:
Claim 2: The rotary tool of claim 1, wherein the flange is shaped as a wedge bar with a longitudinal extent and has two tapered faces extending from the apex, each of the two tapered faces positioned on a respective one of the opposing lateral sides of the at least one paddle (Franko Pr. 34; Fig. 1-3; rake 136 may be triangular and are situated near the ends of the paddles 132. The triangular shape of a rake will have 2 faces that connect to a point, forming an apex.).
Claim 3: The rotary tool of claim 2, wherein the wedge bar is symmetrically shaped and positioned with respect to the at least one paddle having the apex aligned radially inward of the inner edge and the two tapered faces of equal extent (Franko Pr. 34; Fig. 1-3; rake 136 may be triangular and are situated near the ends of the paddles 132. The triangular shape of a rake will have 2 faces that connect to a point, forming an apex. As previously noted, angling the rakes will give it a directionality towards one of the other paddle directions.). 
Claim 4: The rotary tool of claim 1, wherein the flange has one or more gaps therein spaced along a longitudinal extent, each of the one or more gaps configured to accommodate a device that couples the at least one paddle to the shaft (Franko Fig. 1-3; Pr. 34; the number of rakes can be modified depending on the amount of solids in the feed. Pr. 32-33; plurality of paddles 132 are spaced apart by support arms 134).
Claim 5: The rotary tool of claim 1, further comprising a plurality of flingers coupled to an outer edge of the at least one paddle, wherein the plurality of flingers each extend tangentially outward of at least one of the opposing lateral sides (Frank Pr. 37; Fig. 1-3; flingers 143 may be situated at opposing ends of shaft 130. The ends of the shaft is coupled to the central shaft near the paddles 132).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0231535; hereinafter “Lee”) in view of Franko (US2017/0368555).
Applicant’s claims are directed toward an apparatus. 
Regarding claims 6; Lee discloses a rotary tool for a mechanical separator, the tool comprising: 
a center shaft having a longitudinal axis (Lee Fig. 3-5; Pr. 41; rotatable shaft 132 that extends along the length L of the apparatus 100, and is situated about the central axis 114)
a plurality of longitudinal paddles coupled to the shaft, at least one of the plurality of paddles having an outer edge and aligned radially relative to the longitudinal axis, wherein the at least one paddle has an elongate extent along the longitudinal axis with opposing lateral sides along the elongate extent (Lee Fig. 3-5; Pr. 45-47; shaft 132 of the conveyor 130 can include a plurality of paddles 146 that extend adjacently parallel to the second screen section 102B and generally along the length thereof. The number of paddles utilized may vary from about 2 to about 8, and further must be attached to the shaft via some connection.).
Lee does not disclose a plurality of flingers coupled to the at least one paddle at the outer edge, each of the plurality of flingers extending from the paddle to be positioned radially and tangentially outward of both opposing lateral sides of the paddle.
However, the combination does indicate that other configurations that facilitate the movement of the material through apparatus 100 to meet the requirements of a particular application is known (Lee Pr. 47).
Franko relates to the prior art by disclosing a paddle screen apparatus that helps separate fibers form a liquid medium (Franko abstract; Pr. 1); and further discloses the paddles containing rakes 136 that are individual triangular segments situated near the ends of the paddles 132 (Franko Pr. 34; Fig. 3; the rakes containing a triangular segments will have an apex that points radially to the rotatable shaft 130). The apparatus of Franko further contains a plurality of flingers coupled to the at least one paddle at the outer edge, each of the plurality of flingers extending from the paddle to be positioned radially and tangentially outward of both opposing lateral sides of the paddle (Frank Pr. 37; Fig. 1-3; flingers 143 may be situated at opposing ends of shaft 130. The ends of the shaft is coupled to the central shaft near the paddles 132). Franko further discloses that the rakes may be angled to help push the fiber towards the discharge chute (Franko Pr. 34; angling the rakes will give it a directionality towards one of the other paddle directions). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Lee’s separator with Franko’s usage of rakes containing a triangular shaped segments that are angled in order to help move the fibers being separated from a slurry towards the discharge chute (Franko Pr. 9, 34); since Lee indicates that other configurations that facilitate the (Lee Pr. 47). Thus, the combination’s altering configuration provides the desired and unexpected result of movement of material through the apparatus.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section. 
Additional Disclosures Included:
Claim 7: The rotary tool of claim 6, wherein each the plurality of flingers is symmetrically shaped and is symmetric arranged with respect to the outer edge of the at least one paddle (Franko Fig. 1-3; flinger 143 is symmetrical with respect to the upper and lower flingers).
Claim 8: The rotary tool of claim 7, wherein each of the plurality of flingers has a first edge and a second edge are arranged in a chevron shape and meeting one another at an apex aligned with the outer edge of the at least one paddle (Franko Fig. 3; flinger 143 contain edges and are in vertical line with one another. The paddles 132 are aligned with the flinger 143 in a horizontal axis).
Claim 9: The rotary tool of claim 8, wherein the apex is an axially forward-most point of each of the plurality of flingers along the longitudinal axis (Franko Fig. 1-3; the flingers 143 has a width; where the width that extends along the length of shaft 130. The distance of this width is the most forward point on the flingers).
Claim 10: The rotary tool of claim 8, wherein each of the plurality of flingers has an inner radial side and an opposing outer radial side, and wherein the outer radial side is tapered at least axially and radially with respect to the longitudinal axis with each of the plurality of flingers being thickest at the apex and progressively thinner along the first edge and the second edge away from the apex (Franko Fig. 1-3; Pr. 34; flingers 143 have a left and right side that form the radial sides. The left inner radial side is tapered, where it is longest (i.e. thickest in width) when it touches the shaft 130; and not as thick when it is radially the furthest from the shaft.).
Claim 11: The rotary tool of claim 10, wherein the inner radial side is received in and is coupled to the paddle at a notch in the outer edge of the paddle (Lee Fig. 5; the two fins on the right side of the shaft 130, appear to be flingers, and is coupled to the paddle 146 via the shaft 130)
Claim 13: The rotary tool of claim 6, wherein the plurality of flingers are positioned along less than an entire longitudinal length of the shaft and the at least one paddle (Franko Fig. 1-3; flingers 143 are at both ends of the shaft 130. This is seen to cover the length of the shaft.).
Claim 14: The rotary tool of claim 6, further comprising a flange having a triangular shape in a radial cross-section, the flange affixed to the inner edge of the at least one paddle, the flange having an apex radially inward of the at least one paddle (Franko Pr. 34; Fig. 3; the rakes containing a triangular segments will have an apex that points radially to the rotatable shaft 130. Franko Pr. 34; the rakes may be angled to help push the fiber towards the discharge chute (i.e. angling the rakes will give it a directionality towards one of the other paddle directions)).
Claim 15: The rotary tool of claim 14, wherein the flange is shaped as a wedge bar with a longitudinal extent and has two tapered faces extending from the apex, each of the two tapered faces positioned on a respective one of the opposing lateral sides of the at least one paddle (Franko Pr. 34; Fig. 1-3; rake 136 may be triangular and are situated near the ends of the paddles 132. The triangular shape of a rake will have 2 faces that connect to a point, forming an apex.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2015/0231535; hereinafter “Lee”) and Franko (US2017/0368555) as applied to claim 6 above, and further in view of Franko (US2017/0368555).
Applicant’s claims are directed toward an apparatus.
Regarding claim 12; the combination of Lee and Franko discloses the rotary tool of claim 6 (See combination supra). 
The combination does not disclose wherein each of the plurality of flingers have a triangular or truncated triangular shape when viewed in both an axial cross-section and a radial cross-section.
However, the combination discloses that flingers may be of any desired shape or design (Franko Pr. 37). The flinger of Franko further provides a seal against leaks and help direct liquid medium and/or material in a desired direction (Franko Pr. 37).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtration system that utilizes flingers, with a flinger design (Franko Pr. 37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moir (US2020/0368649) – improved rotor structure with triangular paddles
Cox (US3695173) – auger with spiral paddle scraper
Maupin (US2010/0043649) – food processing unit that uses a rotary paddle wheel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779